Order entered January 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00455-CV

                           KIMBERLEY PETTIGREW, Appellant

                                               V.

                      MEGAN REEVES & BRIANA TROY, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-03642-2011

                                           ORDER
       Before the Court are appellees’ January 2, 2013 motion to dismiss the appeal and

appellant’s January 8, 2013 response to the motion to dismiss. Appellees’ motion to dismiss is

DENIED.


       The reporter’s record in this case is overdue. Accordingly, we ORDER Court Reporter

Claudia Webb to file either the reporter’s record, written verification that no hearings were

recorded, or written verification that appellant has not requested or paid for the record within

THIRTY DAYS of the date of this order. We notify appellant that if we receive verification she

has not paid for or made arrangements to pay for the reporter’s record, appellant’s brief will be
due within THIRTY DAYS of the date of the verification of nonpayment.


                                          /s/    CAROLYN WRIGHT
                                                 CHIEF JUSTICE